Citation Nr: 0927303	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to 
September 1954.  He died in March 2006.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran died in March 2006 due to gastric cancer due 
to non-small cell adenocarcinoma of the lung.  The record 
shows that neither gastric cancer nor non-small cell 
adenocarcinoma of the lung were present in service or for 
many years thereafter, nor have these diseases been linked by 
competent evidence to service.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

3.  The Veteran is not presumed to have been exposed to 
herbicides and exposure to herbicides has not otherwise been 
shown by the evidence of record.


CONCLUSION OF LAW

The Veteran did not incur gastric cancer or non-small cell 
adenocarcinoma in service; a disease or injury incurred in 
service was not the principal or contributory cause of the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2006 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The appellant was not specifically informed that service 
connection was not in effect for any service-connected 
disability.  However, it is clear that the appellant was 
aware of the requirements to establish service connection for 
the cause of the Veteran's death in the situation where 
service connection had not been established during the 
Veteran's lifetime.  In her statements, it is repeatedly 
argued that the Veteran's gastric and lung cancer were due to 
exposure to herbicides, exposure which reportedly occurred 
during service, and that therefore service connection is 
warranted for the cause of the Veteran's death.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder all available service 
treatment records and all identified post-service records of 
his private care.  To date, VA has not solicited a VA medical 
opinion to determine whether it was at least as likely as not 
that the Veteran's death was related to service.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the Veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no competent medical evidence 
suggesting a link between the Veteran's death and any 
incident in service or disability of service origin.  In 
addition, he did not serve in Vietnam and did not serve in 
the Republic of Korea during a time when herbicides had been 
used.  The evidence does not show any other reported exposure 
to herbicides.  Further, cancer is not the type of condition 
that is capable of lay observation.  The Board thus finds 
that the record contains sufficient evidence to adjudicate 
this claim.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  Therefore, no further 
assistance to the claimant with the development of the 
evidence is required.



II.  Service Connection for the Cause of the Veteran's Death

The surviving spouse of the Veteran seeks service connection 
for the cause of his death.  The appellant contends that the 
Veteran's cancer was caused by exposure to herbicides in 
service.  The Veteran died in March 2006 without service 
connection being granted for any disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a relationship between 
that disability and injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

Upon examination at separation from service in September 1954 
the Veteran was not noted to have any stomach or lung 
conditions, including gastric and/or lung carcinoma.  The 
Veteran's cause of death was listed as gastric cancer due to 
non-small cell adenocarcinoma of the lung.

Private medical records reveal that the Veteran was first 
treated for lung carcinoma in October 2001, more than 47 
years after discharge.  He was treated first with a 
pneumonectomy and then later, upon discovery that his lung 
cancer was metastatic and a diagnosis of non-small cell 
adenocarcinoma of the lung was rendered, with chemotherapy.  
The Veteran's post service treatment records do not indicate 
any relationship between the Veteran's active service and 
gastric or lung cancer.

The service personnel records as well as the Veteran's DD 
Form 214 do not show that the Veteran was ever stationed in 
the Republic of Vietnam.  The personnel records reveal that 
the Veteran was stationed in the Republic of Korea.  The 
Department of Defense (DoD) has confirmed that the herbicide, 
Agent Orange, was used from April 1968 through July 1969 
along the Korean DMZ to defoliate the fields of fire between 
the front line defensive positions and the south barrier 
fence.  The treated area was a strip of land 151 miles long 
and up to 350 yards wide from the fence to north of the 
civilian control line.  As the Veteran was separated from 
service in September 1954, nearly 14 years prior to the use 
of herbicides in the Republic of Korea, and the Veteran did 
not have any service in the Republic of Vietnam, the Veteran, 
therefore, does not qualify for presumptive exposure to 
herbicides.  See 38 C.F.R. § 3.307(a)(6).  

There is no evidence of record that the Veteran was exposed 
to herbicides in service.  In addition, in a private 
physician letter, dated in June 2007, Dr. V.F. noted that the 
Veteran had doubts as to whether his condition was related to 
exposure to herbicides in service and that the Veteran asked 
repeatedly whether his condition was related to herbicide 
exposure.  However, the physician did not provide an opinion 
regarding whether the Veteran's conditions were associated 
with the Veteran's active service or any reported exposure to 
herbicides.  Therefore, service connection for the cause of 
death is not warranted on the basis of exposure to 
herbicides.

The medical opinions of record do not relate the Veteran's 
gastric or lung cancer to service.  His post service 
treatment records do not show that his cancer conditions were 
due to or related to service.  In light of the lack of 
evidence regarding any in service symptoms or treatment for 
any stomach or lung condition, the Board concludes that those 
disabilities were not incurred in service.  In addition, as 
there is no competent non-speculative evidence relating the 
Veteran's conditions to service, service connection for the 
cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


